Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 26, 2002, which ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
After being laid off from his job in the information technology field, the Unemployment Insurance Appeal Board ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed. At the time he applied for unemployment insurance benefits, claimant was the sole shareholder and president of an information technology business. Although claimant maintained that he *787was using the business as a conduit to obtain full-time employment or consulting work as an independent contractor, the record establishes that claimant also intended to take a home office deduction on his tax returns. In addition, the corporation had a Web site, internet service and toll-free telephone number and business cards printed. Regardless of the minimal nature of the daily activities on behalf of the corporation and the lack of remuneration, the record provides substantial evidence to support the Board’s decision that claimant was not totally unemployed (see Matter of Schenker [Commissioner of Labor], 284 AD2d 765; Matter of Bezdezowski [Commissioner of Labor], 271 AD2d 794).
Cardona, P.J., Mercure, Crew III, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.